           Case 1:19-cr-10113-FDS Document 76 Filed 09/21/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )       Criminal No. 19-10113-FDS
                                                 )
LOUIS D. COLEMAN, III.                           )


                  DEFENDANT’S MOTION TO FILE A PORTION OF HIS
                REPLY UNDER SEAL AND TO FILE EXHIBITS UNDER SEAL

        Defendant, Louis D. Coleman, III, moves for permission to file a portion of his reply to the

government’s opposition under seal. He also moves to file sealed exhibits to that portion of his reply

that is public.

        The government filed a portion of its opposition under seal in order to protect the victim’s

privacy. Mr. Coleman, accordingly, moves to reply to the government’s sealed opposition with a

sealed reply.

        Like the government’s opposition, a portion of Mr. Coleman’s reply will not be under seal.

He also intends to file exhibits to the public portions of his reply. He moves that those exhibits be

filed under seal to protect witness identities. For this same reason, the parties have used initials

throughout their written arguments when referring to witnesses.

                                                 LOUIS D. COLEMAN, III
                                                 By his attorneys,

                                                 /s/ Wade Zolynski
                                                 Wade Zolynski
                                                  MT Bar No. 6088
                                                 /s/ Jane Peachy
                                                 Jane Peachy
                                                  B.B.O. No. 661394
                                                 Federal Defender Office
                                                 51 Sleeper Street
                                                 Boston, MA 02210
                                                 Tel: 617-223-8061

                                                     1
          Case 1:19-cr-10113-FDS Document 76 Filed 09/21/20 Page 2 of 2




                                               /s/David P. Hoose
                                               David P. Hoose
                                                B.B.O. No. 239400
                                               Sasson, Turnbull, Ryan & Hoose
                                               100 Main Street
                                               Northampton, MA 01060
                                               Tel: 413-586-4800 Ext. 107


                                  CERTIFICATE OF SERVICE

        I, Wade Zolynski, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on September 21, 2020.

                                               /s/ Wade Zolynski
                                               Wade Zolynski




                                                  2
